Citation Nr: 1528336	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  13-01 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to April 1970.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran testified before the undersigned in a May 2015 video conference Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) an increased rating in excess of 10 percent for bilateral hearing loss, (2) service connection for posttraumatic stress disorder, 
(3) service connection for headaches, (4) service connection for ischemic heart disease, and (5) service connection for peripheral neuropathy of the lower extremities have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The Veteran is service connected for lumbar strain, rated as 40 percent disabling, intervertebral disc syndrome affecting the right lower extremity, rated as 10 percent disabling, bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated 10 as percent disabling.  The Veteran's combined rating is 60 percent.

2.  The Veteran's service-connected disabilities do not meet the regulatory schedular rating percentage requirements of 38 C.F.R. § 4.16(a) for consideration of TDIU.

3.  The evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU on an extraschedular basis have been met. 
38 U.S.C.A. § 5110 (West 2002 & Supp. 2014); 38 C.F.R. § 4.16(a), (b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

In this case, the Board is granting in full the benefit sought on appeal. Consequently, the Board finds that any lack of notice and/or development that may have existed under the VCAA cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

Entitlement to a TDIU

The Veteran seeks entitlement to a TDIU.  The Veteran claims that he cannot work due to his service-connected disabilities.

Total disability ratings for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there are sufficient additional service-connected disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16 (2014). 

The Veteran's service-connected disabilities include lumbar strain, rated as 40 percent disabling, intervertebral disc syndrome affecting the right lower extremity, rated as 10 percent disabling, bilateral hearing loss, rated as 10 percent disabling, and tinnitus, rated as 10 percent disabling.  Therefore, the Veteran's combined rating for all his service-connected disabilities is 60 percent.  As such, the Veteran does not meet the percentage threshold requirements provided in 38 C.F.R. 
§ 4.16(a) for consideration of entitlement to a total rating based on individual unemployability because the Veteran does not have a single service-connected disability ratable at 60 percent or more nor does he have a combined rating for his service-connected disabilities of 70 percent or more.  

Where the percentage requirements set forth above are not met, entitlement to the benefit on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  Therefore, rating boards should submit to the Director, Compensation and Pension Service (C&P), for extraschedular consideration all cases of Veterans, who are unemployable due to service-connected disability, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  38 C.F.R. § 4.16(b). 

Unlike the criteria for an extraschedular rating under 38 C.F.R. § 3.321, the grant of an extraschedular rating for TDIU under 38 C.F.R. § 4.16(b) is based on a subjective standard that seeks to determine if a particular Veteran is precluded from employment based on his service-connected disabilities.  See VAOPGCPREC. 6-96 (1996).  This means that the Board should take into account the Veteran's specific circumstances including his disability and his employment history when determining if he is unable to work. 

The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Although the Board is precluded from initially assigning an extraschedular rating, the Board may review the adjudication of an extraschedular rating once the Director of the Compensation and Pension Service determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423 (2009); Floyd v. Brown, 9 Vet. App. 88 (1996).

The Veteran filed a claim for a TDIU in February 2011, at which time he reported last working in January 2009, as a truck driver.  The Veteran indicated that he had completed high school and had undergone drivers training in 1988.

The Veteran was afforded a VA audiological examination in June 2011.  The examiner noted that the Veteran's functional impairment for performing employment activities due to the bilateral sensorineural hearing loss disability involved difficulty understanding speech clearly, especially soft, distant, or speech with background noise.  He also had difficulty understanding telephone or radio communications and had difficulty hearing sirens, and high pitch noises needed to hear alerts for maintenance of machines or trucks.  The examiner also noted that the effects of the hearing loss and tinnitus on the Veteran's usual occupation was difficulty understanding speech in "all types of environments."

In a December 2012 VA spine examination, it was noted that the Veteran had to quit his job as a truck driver due to difficulty with sitting for long periods of time.  His legs would become numb and his toes would tingle and swell from the knees down.  The Veteran also reported being unable to bend or walk very far without pain.  The examiner stated that the Veteran's spine disability impacted his ability to work.  Specifically, his back pain radiated down to his leg and he was not able to sit for a long period of time driving a truck.  The best way to relieve the back pain was when the Veteran would lay down for several hours.  As a result, the examiner stated that the Veteran was not able to handle his job as a truck driver.

In July 2014, the Veteran's claim was sent to the Director of the Compensation and Pension Service.  The Director determined that the totality of the evidence did not show that the Veteran's service-connected disabilities rendered him unable to perform substantially gainful employment.  The Director indicated that there was no evidence that the Veteran had been hospitalized for significant periods due to his disabilities.  The Director noted that the December 2012 VA examiner noted that the Veteran was not able to be employed in his previous occupation as a truck driver due to the spine and lower extremity pain.  It was further noted that Social Security Administration (SSA) records revealed that the Veteran applied for SSA disability in 2009 stating that his hearing loss, back injury, and high blood pressure caused him to stop working.  SSA found him entitled to disability benefits effective January 31, 2009 due to disorders of his back.  It was indicated that his advanced age, limited education, and work history were weighed in the decision to grant entitlement to SSA benefits.  SSA determined that the Veteran was able to perform sedentary employment tasks; however he was found to have no transferable skills.  In sum, the Director found that the totality of the evidence did not show that the Veteran's service-connected conditions rendered him unable to perform substantially gainful employment.  

The Board notes that the Director did not include in his discussion the June 2011 VA examination report where it was found that the Veteran had difficulty understanding speech in "all types of environments."  Moreover, the Director did not discuss the Veteran's occupational impairment as a result of his hearing loss and tinnitus disabilities.  

During the May 2015 Board hearing, the Veteran testified that he had worked as a truck driver for most of his career.  He testified that he had to quit his job due to back pain in 2009.  He drove a bus part-time from 2009 to 2010, but reported doing so only once or twice a month and only for short trips.  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence demonstrates that the Veteran's service-connected disabilities, when evaluated in association with his educational attainment and occupational experience, preclude all forms of substantially gainful employment. 

The Veteran's educational background shows that he completed four years of high school.  There is nothing in the record showing that the Veteran has the skills necessary to work a sedentary position as he has worked as a truck driver for the majority of his career.  Further, the June 2011 VA examiner opined that the Veteran had difficulty understanding speech, especially soft, distant, or speech with background noise.  He also had difficulty understanding telephone or radio communications.  The Board finds that these impairments would preclude sedentary employment or employment requiring communication with the public or co-workers.  Further, the December 2012 VA examination report shows that the Veteran was unable to sit, bend, walk, or lift due to back pain which radiates to his legs and feet.  The evidence includes the findings of the December 2012 VA examination which indicated that the Veteran was unable to perform his prior occupation as a truck driver.  In addition the weight of the evidence shows that the Veteran's spine disabilities would preclude manual labor.

Given the limitations caused by his service-connected disabilities, and resolving reasonable doubt in the Veteran's favor, the Board finds that the Board finds that the criteria for TDIU under 38 C.F.R. § 4.16(b) have been met.  
.
      
      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to a TDIU on an extraschedular basis is granted, subject to the law and regulations governing the payment of monetary benefits.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


